DETAILED ACTION
Status of the Application
1.	This communication is a non-final rejection in response to the filing of the application on 07/23/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blackburn et al US Patent (US 5,890,779).
Regarding claim 1, Blackburn et al discloses a power supply device (10) for a vehicle seat (12,14), comprising: 
a power receiving unit (150,152) that is provided in a vehicle seat (12,14) and is connected to a plurality of loads (180) in the vehicle seat (12,14) (see Figs 1-3; column 4, lines 5-16); 

a power storage unit (156) that is provided in the vehicle seat (12,14) (see Figs 1-3; column 4, lines 13-16), is connected to the loads (180), and is charged via a power supply path (power path from power circuit 114, electromagnetic transmission via 112 and 152 until loads) formed by the power receiving unit (150,152) and the power transmitting unit (110,112) (see Figs 1-3; column 5, lines 26-31).
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).

wherein the power storage unit (156) is switched by the switching unit (154) to a charged state in which the power storage unit (156) is charged via the power supply path or a discharging state in which the power storage unit (156) supplies power to the loads (180) (see Figs 1, 3 and column 1, line 65 to column 2, line 9; column 4, lines 5-16; claim 13).
Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
Regarding claim 3, Blackburn et al discloses the power supply device for a vehicle seat according to claim 2, further comprising: 
a load power deriving unit (172) that derives load power for driving the loads (180) (see Figs 1, 3 and column 4, lines 17-33); and 
a supply power detection unit (node between battery 156 and microcontroller 172) that detects supply power supplied via the power supply path (power path from 
wherein the switching unit (AC/DC converter within 154) switches the power storage unit (156) to the charged state or the discharging state based on the load power derived by the load power deriving unit (172) and the supply power detected by the supply power detection unit (node between battery 156 and microcontroller 172) (see Figs 1, 3 and column 4, lines 17-33, column 5, lines 32-54, in addition, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114)).
Regarding claim 5, Blackburn et al  discloses the power supply device for a vehicle seat according to claim 2, further comprising: 
an output voltage detection unit (node between battery 156 and microcontroller 172) that detects an output voltage of the power storage unit (156) (see Figs 1, 3 and column 4, lines 17-33; column 5, lines 32-54), 
wherein the switching unit (AC/DC converter within 154) switches the power storage unit (156) to the charged state or the discharging state based on the output voltage detected by the output voltage detection unit (node between battery 156 and microcontroller 172) (see Figs 1, 3 and column 4, lines 17-33, column 5, lines 32-54, in addition, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114)).
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn et al US Patent (US 5,890,779) in view of Mohrmann et al US PG-Pub (2018/0029546 A1).
Regarding claim 4, Blackburn et al discloses the power supply device for a vehicle seat according to claim 3;
Blackburn et al does not clearly discloses wherein the switching unit switches the power storage unit to the discharging state when the load power is greater than the supply power, and switches the power storage unit to the charged state when the load power is no greater than the supply power;
However, Mohrmann et al is an analogous art pertinent to the problem to be solved in this application and discloses an on-board vehicle electrical system having a converter and high-load consumer (see Figs 1-3) and further discloses wherein the switching unit (46,38) switches the power storage unit (32) to the discharging state when the load power (44) is greater than the supply power, and switches the power storage unit (32) to the charged state when the load power (44) is no greater than the supply power (see Figs 1-3; par. [0039]-[0045]);
Thus, it would have been obvious to one person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blackburn with the teaching of Mohrmann et al by including wherein the switching unit switches the power storage unit to the discharging state when the load power is greater than the supply power, and switches the power storage unit to the charged state when the load power is no greater than the supply power in order to increase the energy efficiency of the system (Mohrmann et al, par. [0010]).

Blackburn et al does not clearly discloses wherein the switching unit switches the power storage unit to the charged state when the output voltage of the power storage unit is no greater than a predetermined value;
However, Mohrmann et al is an analogous art pertinent to the problem to be solved in this application and discloses an on-board vehicle electrical system having a converter and high-load consumer (see Figs 1-3) and further discloses wherein the switching unit (46,38) switches the power storage unit (32) to the charged state when the output voltage of the power storage unit (32) is no greater than a predetermined value (see Figs 1-3; par. [0039]-[0045]);
Thus, it would have been obvious to one person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blackburn with the teaching of Mohrmann et al by including wherein the switching unit switches the power storage unit to the charged state when the output voltage of the power storage unit is no greater than a predetermined value in order to increase the energy efficiency of the system (Mohrmann et al, par. [0010]).
Regarding claim 7, Blackburn et al  discloses the power supply device for a vehicle seat according to claim 1, further comprising: 
a load power deriving unit (170) that derives load power for driving the loads (180) (see Figs 1, 3 and column 4, lines 17-33); 

an output power detection unit (172) that detects an output power of the power storage unit (battery 156) (see Figs 1, 3 and column 4, lines 17-33); and 
Blackburn et al does not clearly discloses a control unit that performs control to drive the loads with different timings so that, when the load power is greater than the sum of the supply power and the output power, the load power of one or more loads that are to be driven simultaneously of the plurality of loads will be less than the sum of powers.
However, Mohrmann et al is an analogous art pertinent to the problem to be solved in this application and discloses an on-board vehicle electrical system having a converter and high-load consumer (see Figs 1-3) and further discloses a control unit (46) that performs control to drive the loads (34) with different timings so that, when the load power is greater than the sum of the supply power and the output power, the load power (44) of one or more loads (34) that are to be driven simultaneously of the plurality of loads (34) will be less than the sum of powers (see Figs 1-3; par. [0018], [0026], [0029], [0034], [0037]-[0045]).
Thus, it would have been obvious to one person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blackburn with the teaching of Mohrmann et al by including a control unit that performs control to drive the loads with different timings so that, when the load power is greater than the sum of the supply power and the output power, the load power of one or more loads that are to be 
Regarding claim 8, Blackburn et al in view of Mohrmann et al is discloses the power supply device for a vehicle seat according to claim 7, 
Mohrmann et al further discloses wherein, when the load power (44) is greater than the sum of the supply power and the output power, the control unit (46) performs control to sequentially drive the loads (34) based on driving priorities respectively given to the loads (34) (see control scheme based on threshold value and actual power requirement, in Figs 1-3; par. [0011]-[0013], [0018], [0026], [0029], [0034], [0037]-[0045]).
Thus, it would have been obvious to one person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blackburn with the teaching of Mohrmann et al by including wherein, when the load power is greater than the sum of the supply power and the output power, the control unit performs control to sequentially drive the loads based on driving priorities respectively given to the loads in order to increase the energy efficiency of the system (Mohrmann et al, par. [0010]).
Regarding claim 9, Blackburn et al discloses the power supply device for a vehicle seat according to claim 1;
Blackburn et al does not clearly discloses further comprising: 
a second output voltage detection unit that detects an output voltage of an on-board battery that supplies power to the power transmitting unit; and 

However, Mohrmann et al is an analogous art pertinent to the problem to be solved in this application and discloses an on-board vehicle electrical system having a converter and high-load consumer (see Figs 1-3) and further discloses a second output voltage detection unit (44) that detects an output voltage of an on-board battery (21,22) that supplies power to the power transmitting unit (26) (Figs 1-3; par. [0011]-[0013], [0018], [0026], [0027], [0029], [0034], [0037]-[0045]); and 
a power supply stopping unit (38) that stops power supply from the power transmitting unit (26) to the power receiving unit (30) when the output voltage of the on-board battery (21,22) detected by the second output voltage detection unit (44) is no greater than a predetermined value (Figs 1-3; par. [0011]-[0013], [0018], [0026], [0027],[0029], [0034], [0037]-[0045]);
Thus, it would have been obvious to one person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blackburn with the teaching of Mohrmann et al by including a second output voltage detection unit that detects an output voltage of an on-board battery that supplies power to the power transmitting unit; and 
a power supply stopping unit that stops power supply from the power transmitting unit to the power receiving unit when the output voltage of the on-board battery detected by the second output voltage detection unit is no greater than a predetermined value in order to increase the energy efficiency of the system (Mohrmann et al, par. [0010]).
Examiner Note
6. 	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Greene et al (US 2006/0220600 A1) discloses a motor vehicle seat adjuster includes a DC motor and a control system operably connected to the motor to control seat motion to a desired motion profile. Power to the motor is variable from less than 100% of normal power to greater than 100% of normal power. The desired motion profile preferably includes a normal operating power and a boost operating power and the control system automatically increases motor power to the boost operating power after one of a predetermined period of time, a predetermined distance of travel, or a predetermined sensed condition. Parameters of the motion profile are preferably customizable.
	Jordan et al (US 2017/0288582 A1) discloses a system according to the present disclosure including a motor driver module and a motor position determination module 
	Yun (US 2018/0287529 A1) discloses a vehicle motor control apparatus may include a motor device, a detecting device configured to detect a ripple voltage of the motor device and a controller configured to control driving of the motor device according to the ripple voltage detected by the detecting device, wherein the controller is configured to analyze the detected ripple voltage, measures a time required for a value of the ripple voltage to be maintained within a reference range for a predetermined time after reaching the reference range, and determines a compensation value according to the measured time, when the motor device stops. The controller applies the determined compensation value to control driving of the motor device, when the motor device is driven again.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836